




EXHIBIT 10(e)(22)
Omnibus Agreement - 2012: PIP;ELTIP;PSs




AGREEMENT PURSUANT TO
XEROX CORPORATION
2004 PERFORMANCE INCENTIVE PLAN AS AMENDED OR RESTATED TO DATE




AGREEMENT, by Xerox Corporation, a New York corporation (the “Company”), dated
as of the date which appears in the award summary that provides the date, value
(or number of Performance Shares) and vesting provisions of the award (the
“Award Summary”) in favor of the individual whose name appears on the Award
Summary, an employee of the Company, one of the Company's subsidiaries or one of
its affiliates (the “Employee”).
In accordance with the provisions of the ”2004 Performance Incentive Plan” and
any amendments and/or restatements thereto (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”) or the
Chief Executive Officer of the Company (the “CEO”) has authorized the execution
and delivery of this Agreement.
Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.
The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:
AWARDS
1.    Award of Performance Shares. Subject to all terms and conditions of the
Plan and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Performance Shares (individually,
the “PS”) as shown on the Award Summary. Notwithstanding anything herein to the
contrary, only active Employees and those Employees on Short Term Disability
Leave, Social Service Leave, Family Medical Leave or Paid Uniform Services Leave
(pursuant to the Company's Human Resources Policies) on the effective date of
the award as shown on the Award Summary shall be eligible to receive the award.
TERMS OF THE PERFORMANCE SHARES
2.    Entitlement to Shares. As soon as practicable on or after the Vesting Date
indicated on the Award Summary in connection with the PSs (the "Vesting Date"),
the Company shall, without transfer or issue tax to the person entitled to
receive the shares, deliver to such per-son a certificate or certificates for a
number of shares of Common Stock equal to the number of vested PSs (subject to
reduction for withholding of Employee's taxes in relation to the award as
described in Paragraph 10 below). No fractional shares shall be issued as a
result of such tax withholding. Instead, the Company shall apply the equivalent
of any fractional share amount to amounts withheld for taxes.
The Committee shall set performance goals and review performance against such
goals in connection with determining the payout of PSs. The award of PSs covered
hereby shall be earned based on achieving one hundred percent (100%) of a target
on an annual basis based on certain performance measures as shall be determined
from time to time by the Committee. Notwithstanding the above, to the extent
that a measure is not subject to three-year cumulative performance goals, PSs
shall be earned annually based on achieving performance between base and maximum
levels (as shall be determined by the Committee). For any measure(s) subject to
three-year cumulative performance goals (as shall be determined by the
Committee), to the extent such performance measures are achieved at or between
threshold and maximum levels on a three-year cumulative basis, an additional
award of PSs will be earned, net of shares previously earned for annual
achievement. The Vesting Date for earned PS awards granted shall be set forth in
the Award Summary.
Upon the occurrence of an event constituting a Change in Control, all PSs and
dividend equivalents outstanding on such date shall be treated pursuant to the
terms set forth in the Plan. Upon payment pursuant to the terms of the Plan,
such awards shall be cancelled.
3.    Dividend Equivalents. The Employee shall become entitled to receive from
the Company on the Vesting Date a cash payment equaling the same amount(s) that
the holder of record of a number of shares of Common Stock equal to the number
of PSs covered by this Agreement (relating exclusively to PSs earned, based on
achievement of annual or three-year cumulative performance targets, not to
exceed the target award amount shown on the Award Summary) that are held by the
Employee on the close of business on the business day immediately preceding the
Vesting Date would have been entitled to receive as dividends on such Common
Stock during the period commencing on the date hereof and ending on the Vesting
Date as provided under Paragraph 2. Payments under this Paragraph shall be net
of any required withholding taxes. Notwithstanding anything




--------------------------------------------------------------------------------




herein to the contrary, for any Employee who is no longer an employee on the
payroll of any subsidiary or affiliate of the Company on the payment date of the
dividend equivalents, and such subsidiary or affiliate has determined, with the
approval of the Vice President, Human Resources of the Company, that it is not
administratively feasible for such subsidiary or affiliate to pay such dividend
equivalents, the Employee will not be entitled to receive such dividend
equivalents.
4.    Ownership Guidelines. Guidelines pertaining to the Employee's required
ownership of Common Stock shall be determined by the Committee or its authorized
delegate, as applicable, in its sole discretion from time to time as
communicated to Employee in writing.
5.    Holding Requirements. The Employee must retain fifty percent (50%) of the
net shares of Common Stock acquired in connection with the PSs (net of
withholding tax and any applicable fees) until ownership guidelines are met
under Paragraph 4 hereof. Such shares shall be held in the Employee's Morgan
Stanley Smith Barney account or at another account acceptable to the Company. In
addition, shares used to maintain the Employee's ownership level pursuant to
this award should be held with Morgan Stanley Smith Barney or in another account
acceptable to the Company.
If employment terminates due to the death of the Employee, such holding
requirements shall cease at the date of death. If the Employee terminates for
any other reason, the holding requirement will be applicable for up to a one
year period following termination.
OTHER TERMS
6.    Rights of a Shareholder. Employee shall have no rights as a shareholder
with respect to any shares covered by this Agreement until the date of issuance
of a stock certificate to him for such shares. Except as otherwise provided
herein, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
7.    Non-Assignability. This Agreement shall not be assignable or transferable
by Employee except by will or by the laws of descent and distribution.
8.    Effect of Termination of Employment or Death.
(a)    Effect on PSs. In the event the Employee
(i)    voluntarily ceases to be an Employee of the Company or any subsidiary or
affiliate for any reason other than retirement, and the PSs have not vested in
accordance with Paragraph 2, the PSs shall be cancelled on the date of such
voluntary termination of employment.
(ii)    involuntarily ceases to be an Employee of the Company or any subsidiary
or affiliate for any reason (including Disability as provided pursuant to
Paragraph 8(b) below or under a disability policy of any subsidiary or
affiliate, as applicable), other than death or for Cause, or voluntarily ceases
to be an Employee of the Company or any subsidiary or affiliate due to a
reduction in workforce, shares will vest on a pro rata basis, which may, at the
discretion of the Company, be contingent upon Employee executing a general
release, and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company. Such shares will vest
on a pro rata basis for annual and three-year cumulative performance if achieved
in accordance with Paragraph 2, based on the Employee's actual months of
service. For the year in which termination occurs, shares earned for that year
will be calculated as follows: multiply the total award earned for that year by
a fraction, the numerator of which will be the number of months of full service
for that year (earning period) and the denominator will be 12. Any shares earned
for annual performance pursuant to this grant for years prior to such
involuntary termination of employment and shares earned on a pro rata basis for
annual performance as described herein will be paid out as soon as practicable
following the Vesting Date noted in the Award Summary. For three-year cumulative
performance, vesting will be calculated as follows: multiply the total
three-year cumulative award earned by a fraction, the numerator of which will be
the number of months of full service during the three years and the denominator
of which will be 36. Payout shall occur as soon as practicable following the
Vesting Date noted in the Award Summary.
(iii)    ceases to be an Employee of the Company or any subsidiary or affiliate
by reason of death, 100% of the PSs pursuant to this grant shall vest on the
date of death and the certificates for shares shall be delivered in accordance
with Paragraph 7 to the personal representatives, heirs or legatees of the
deceased Employee.
(iv)    ceases to be an Employee of the Company or any subsidiary or affiliate
by reason of retirement (for purposes of this Agreement, “retirement” shall mean
termination of employment at or above age 55 with 10 years of service with the
Company or any subsidiary or affiliate of the Company), shares will vest on a
pro rata basis, which may, at the discretion of the Company, be contingent upon
Employee executing a general release, and which may include an agreement with
respect to engagement in detrimental activity, in a form acceptable to the
Company. Such shares will vest on a pro rata basis for annual and three-year
cumulative performance, if achieved in accordance with Paragraph 2, based on the
Employee's actual months of service. For the year in which retirement occurs,
shares earned for that year will be calculated as follows: multiply the total
award earned for that year by a fraction, the numerator of which will be the
number of months of full service for that year (earning period) and the
denominator will be 12. Any shares earned for annual performance pursuant to
this grant for years prior to retirement and shares earned on a pro rata basis
for annual performance as described herein will be paid out as soon as
practicable following the




--------------------------------------------------------------------------------




Vesting Date noted in the Award Summary. For three-year cumulative performance,
vesting will be calculated as follows: multiply the total three-year cumulative
award earned by a fraction, the numerator of which will be the number of months
of full ser-vice during the three years and the denominator of which will be 36.
Payout shall occur as soon as practicable following the Vesting Date noted in
the Award Summary; and
(v)    ceases to be an Employee of the Company or any subsidiary or affiliate
due to termination for Cause, the PSs shall be cancelled as provided under the
Plan.
(b)    Disability. Cessation of active employment due to commencement of
long-term disability under the Company's long-term disability plan shall not be
deemed to constitute a termination of employment for purposes of this Paragraph
8 and during the continuance of such Xerox-sponsored long-term disability plan
benefits the Employee shall be deemed to continue active employment with the
Company. If the Employee is terminated because the Employee has received the
maximum coverage under the Xerox long-term disability plan, the vesting of PSs
shall be provided pursuant to Paragraph 8 (a)(ii) above.
(c)    Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Company, including but not limited to the
Company's Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Company's Human Resource Policies as in effect from time to time (iii)
rendering services to a firm which engages, or engaging directly or indirectly,
in any business that is competitive with the Company or represents a conflict of
interest with the interests of the Company; (iv) conviction of, or entering a
guilty plea with respect to, a crime whether or not connected with the Company;
or (v) any other conduct determined to be injurious, detrimental or prejudicial
to any interest of the Company.
9.    General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to this Agreement upon any
securities exchange or under any state or Federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the awarding of the PSs or the issue or
purchase of shares hereunder, the certificates for shares may not be issued in
respect of PSs in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or its authorized delegate , as
applicable, and any delay caused thereby shall in no way affect the date of
termination of the PSs.
10.    Responsibility for Taxes. Employee acknowledges that the ultimate
responsibility for Employee's Federal, state and municipal individual income
taxes, the Employee's portion of social security and other payroll taxes, and
any other taxes related to Employee's participation in the Plan and legally
applicable to Employee, is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer.
11.    Nature of Award. In accepting the award, Employee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with Section 13 of the Plan regarding Plan
amendment and termination.
(b)the award of the PSs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSs, or benefits in lieu
of PSs, even if PSs have been granted repeatedly in the past;
(c)all decisions with respect to future PS awards, if any, will be at the sole
discretion of the Committee or its authorized delegate, as applicable;
(d)Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee's employment relationship at any time; further,
the PS award and Employee's participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any subsidiary
of the Company;
(e)Employee is voluntarily participating in the Plan;
(f)the PSs and the shares of Common Stock subject to the PSs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Employee's employment contract, if any;
(g)the PSs and the shares of Common Stock subject to the PSs are not intended to
replace any pension rights or compensation;
(h)the PSs and the shares of Common Stock subject to the PSs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any subsidiary of the Company;
(i)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)in consideration of the award of the PSs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the PSs, including, but
not limited to, forfeiture resulting from termination of Employee's employment
with the Company or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Employee shall be deemed irrevocably to have waived Employee's
entitlement to




--------------------------------------------------------------------------------




pursue such claim; and
(k)subject to the provisions in the Plan regarding Change in Control, PSs and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.
12. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee's participation in the Plan, or his or her acquisition or sale of the
underlying shares of Common Stock. Employee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
partic-pation in the Plan before taking any action related to the Plan.
13.    Amendment of This Agreement. With the consent of the Employee, the
Committee or its authorized delegate, as applicable, may amend this Agree-ment
in a manner not inconsistent with the Plan.
14.    Subsidiary. As used herein the term ”subsidiary” shall mean any present
or future corporation which would be a ”subsidiary corporation” of the Company
as the term is defined in Section 425 of the Internal Revenue Code of 1986 on
the date of award.
15.     Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as deter-mined by the
Committee.
16.    Recoupments.
(a)    If an Employee or former Employee of the Company is deemed by the
Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Company, any awards granted to such Employee or
former Employee shall be cancelled and be of no further force or effect and any
payment or delivery of an award within six months prior to such detrimental
activity may be rescinded. In the event of any such rescission, the Employee
shall pay to the Company the amount of any gain realized or payment received as
a result of the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required by the Committee or its authorized
delegate, as applicable. Detrimental activity may include:
(i) violating terms of a non-compete agreement with the Company, if any;
(ii) disclosing confidential or proprietary business information of the Company;
(iii) violating any rules, policies, procedures or guidelines of the Company;
(iv) directly or indirectly soliciting any employee of the Company to terminate
employment with the Company;
(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Company to reduce the level of business it does with the Company;
(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Company.
(b)    If an accounting restatement by the Company is required in order to
correct any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the authority to
recover from executive officers or former executive officers, whether or not
still employed by the Company, any excess  incentive-based compensation (in
excess of what would have been paid under the accounting restatement), including
entitlement to shares, provided under this Agreement to executive officers of
the Company that was based on such erroneous data and paid during the three-year
period preceding the date on which the Company is required to prepare the
accounting restatement.  Notwithstanding anything herein to the contrary, the
Company may implement any policy or take any action with respect to the recovery
of excess incentive-based compensation, including entitlement to shares that the
Company determines to be necessary or advisable in order to comply with the
requirements of the Dodd-Frank Wall Street Financial Reform and Consumer
Protection Act.
17.    Cancellation and Rescission of Award. Without limiting the foregoing
Paragraph regarding non-engagement in detrimental activity against the Company,
the Company may cancel any award provided hereunder if the Employee is not in
compliance with all of the fol-lowing conditions:
(a)    An Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Company and the Employee.
(b)    An Employee shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company's business, any confidential information or material, as specified in
any agreement between the Company and the Employee which contains
post-employment prohibitions, relating to the business of the Company, acquired
by the Employee either during or after employment with the Company.
(c)    An Employee, pursuant to any agreement between the Company and the
Employee which contains post-




--------------------------------------------------------------------------------




employment prohibitions shall disclose promptly and assign to the Company all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment with the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.
(d)    Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Paragraph 17 prior to, or during the six months after, any payment or
delivery shall cause such payment or delivery to be rescinded. The Company shall
notify the Employee in writing of any such rescission within two years after
such payment or delivery. Within ten days after receiving such a notice from the
Company, the Employee shall pay to the Company the amount of any payment
received as a result of the rescinded payment or delivery pursuant to an award.
Such payment to the Company by the Employee shall be made either in cash or by
returning to the Company the number of shares of common stock that the Employee
received in connection with the rescinded payment or delivery.
18.    Notices. Notices hereunder shall be in writing and if to the Company
shall be mailed to the Company at P.O. Box 4505, 45 Glover Avenue, 6th Floor,
Norwalk, Connecticut 06856-4505, addressed to the attention of Stock Plan
Administrator, and if to the Employee shall be delivered personally or mailed to
the Employee at his address as the same appears on the records of the Company.
19.    Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
21.    Interpretation of This Agreement. The Committee or it authorized
delegate, as applicable, shall have the authority to interpret the Plan and this
Agreement and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall be determined to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
22.    Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent provided in Paragraph 8 to the personal representatives, legatees
and heirs of the Employee.
23.    Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.
This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the courts of Monroe County, New
York, or the federal courts for the United States for the Western District of
New York.
24.     Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.
25.    Integration of Terms. Except as otherwise provided in this Agreement,
this Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.
26.    Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the PS award shall be subject to any special terms and conditions set
forth in any appendix to this Agreement for Employee's country (the “Appendix”).
Moreover, if Employee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
27.    Imposition of Other Requirements. The Committee or its authorized
delegate, as applicable, reserves the right to impose other requirements on
Employee's participation in the Plan, on the PSs and on any shares of Common
Stock acquired under the Plan, to the extent the Committee or its authorized
delegate, as applicable, determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require Employee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.
                            XEROX CORPORATION










By: _____________________________________
Signature






